DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  The title of the application is too broad such that a reader will not obtain any information about the invention from the title. A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter.  The claim recites a program for causing a computer to function. First of all, the claim is not a process. Second, a computer program without a computer readable medium is not a physical “thing”, as other three four categories. Therefore it is not statutory.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over YONETSUJI (U.S. Pub. 2020/0118305 A1, hereinafter as “YONETSUJI_1”), and in view of YONETSUJI (U.S. Pub. 2018/0342084 A1, already of record, hereinafter as “YONETSUJI_2”).
Regarding claim 1, YONETSUJI_1 teaches an image processing method (Figs. 3 and 5, and related descriptions) wherein a computer: 
         stores learning data including a pair of a line-drawing image and a colorized image for each element (paragraph [0027], storage unit 15; paragraph [0032], “Note that each of the first learned model and the second learned model described above requires both the sample data (as the line drawing data) and the colored test data.”); 
         generates an estimation model for estimating the colorized image from the line-drawing image for each element through machine learning using the learning data of that element (paragraphs [0030], first learned model; second learned model); 
        obtains a subject line-drawing image, which is the line-drawing image of a subject that is to be colorized (paragraph [0040], “FIG. 4(a) is a display screen to input line drawing data, and FIG. 4(b) is a display screen when a coloring process has been performed on the line drawing data. The line drawing data input form may alternatively employ, for example, a drag-and-drop method to select the line drawing data.”); 
         identifies the element corresponding to the subject line-drawing image (paragraphs [0042], [0045], “The hint information input tool is used to specify an area to be colored in a color selected, the area within the line drawing data displayed in the line drawing image display region.”); 
         generates a subject colorized image, which is the colorized image that is to be paired with the subject line-drawing image, on the basis of the estimation model corresponding to the identified element and the subject line-drawing image (paragraphs [0042], [0045], “For example, the hint information may be supplied in the following method: operate a mouse to select the color used for the coloring, specify the area to be colored within the line drawing image displayed in the line drawing image display region, and color the area in the color selected. The coloring may be performed by actually operating a pointer to add pixels, enter line segments, completely color the area, or the like.”).
However, YONETSUJI_1 does not explicitly teach wherein a computer generates a colorization layer of an image file including a line-drawing layer and the colorization layer by using the subject colorized image; inserts the generated colorized layer into a subject image file, which is the image file including the line-drawing layer corresponding to the subject line-drawing image;  modifies, on the basis of a user input, the colorization layer of the subject image file in which the colorization layer has been inserted;  extracts the modified colorization layer and the corresponding line-drawing layer as the image pair for learning; and  stores a pair of the line-drawing image of the extracted line-drawing layer and the colorized image of the extracted colorization layer, as the learning data, in association with the element corresponding to the estimation model used when generating the subject colorized image.
YONETSUJI_2, in the same field of endeavor, teaches wherein a computer generates a colorization layer of an image file including a line-drawing layer and the colorization layer by using the subject colorized image; inserts the generated colorized layer into a subject image file, which is the image file including the line-drawing layer corresponding to the subject line-drawing image (paragraph [0039], “Then, it is preferable that the line drawing data and the colored test data obtained by performing the coloring processing on this line drawing data are prepared in sets, rather than being completely separated images.” Note: a colorization layer of an image file is interpreted as colorization related data is stored together, such as in sets.);  modifies, on the basis of a user input, the colorization layer of the subject image file in which the colorization layer has been inserted;  extracts the modified colorization layer and the corresponding line-drawing layer as the image pair for learning; and  stores a pair of the line-drawing image of the extracted line-drawing layer and the colorized image of the extracted colorization layer, as the learning data, in association with the element corresponding to the estimation model used when generating the subject colorized image (paragraph [0039], “Thereupon, the line drawing may be generated from the colored image by using image processing such as edge extraction processing to prepare the line drawing data and the colored image data in sets. At this time, to use as the hint information, the coloring information in the original colored image is extracted as the hint information. Thus, it is possible to also generate the sample data with the hint information.” Paragraphs [0064], [0066], “Moreover, it can be considered that the coloring processing can be executed by the automatic coloring method only for a specific layer by using the function of managing by the plurality of layers in the editing software. By using such a function, application is possible such that line drawing data is written on different layers for each part, the coloring processing is executed on a part basis, and edited image data with all the layers superimposed is obtained at last. For example, application is possible such that a layer relating to line drawing data of a person and a layer relating to line drawing data of a background are provided and superimposed after the coloring processing is performed on both of the layers, thereby obtaining one image data at last.”). As YONETSUJI_1 and YONETSUJI_2 are combined, one would obtain the claimed features. The implementation of the combination may be done by adding or modifying the relevant software components, since the hardware in YONETSUJI_1 and YONETSUJI_2 are the basically the same. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in YONETSUJI_1 and YONETSUJI_2 to obtain the claimed features.
Regarding claim 2, the combination of YONETSUJI_1 and YONETSUJI_2 would suggest an image processing method wherein a computer: 
              stores learning data including a pair of a line-drawing image and a colorized image for each element (YONETSUJI_1: paragraph [0027], storage unit 15; paragraph [0032], “Note that each of the first learned model and the second learned model described above requires both the sample data (as the line drawing data) and the colored test data.”); 
              obtains an image file for learning, the image file including a line-drawing layer and a colorization layer; extracts the line-drawing layer and the colorization layer from the image file for learning; identifies the element corresponding to an image represented by the image file for learning; stores a pair of the line-drawing image of the extracted line-drawing layer and the colorized image of the extracted colorization layer, as the learning data, in association with the identified element (YONETSUJI_2: paragraph [0039], “Thereupon, the line drawing may be generated from the colored image by using image processing such as edge extraction processing to prepare the line drawing data and the colored image data in sets. At this time, to use as the hint information, the coloring information in the original colored image is extracted as the hint information. Thus, it is possible to also generate the sample data with the hint information.” Paragraphs [0064], [0066], “Moreover, it can be considered that the coloring processing can be executed by the automatic coloring method only for a specific layer by using the function of managing by the plurality of layers in the editing software. By using such a function, application is possible such that line drawing data is written on different layers for each part, the coloring processing is executed on a part basis, and edited image data with all the layers superimposed is obtained at last. For example, application is possible such that a layer relating to line drawing data of a person and a layer relating to line drawing data of a background are provided and superimposed after the coloring processing is performed on both of the layers, thereby obtaining one image data at last.”); 
          generates an estimation model for estimating the colorized image from the line-drawing image for each element through machine learning using the learning data of that element; obtains a subject line-drawing image, which is the line-drawing image of a subject that is to be colorized; identifies the element corresponding to the subject line-drawing image; generates a subject colorized image, which is the colorized image that is to be paired with the subject line-drawing image, on the basis of the estimation model corresponding to the element corresponding to the subject line-drawing image and the subject line-drawing image (YONETSUJI_1: paragraphs [0030], first learned model; second learned model; paragraph [0040], “FIG. 4(a) is a display screen to input line drawing data, and FIG. 4(b) is a display screen when a coloring process has been performed on the line drawing data. The line drawing data input form may alternatively employ, for example, a drag-and-drop method to select the line drawing data.”; 
paragraphs [0042], [0045], “The hint information input tool is used to specify an area to be colored in a color selected, the area within the line drawing data displayed in the line drawing image display region.”; paragraphs [0042], [0045], “For example, the hint information may be supplied in the following method: operate a mouse to select the color used for the coloring, specify the area to be colored within the line drawing image displayed in the line drawing image display region, and color the area in the color selected. The coloring may be performed by actually operating a pointer to add pixels, enter line segments, completely color the area, or the like.”); 
             generates the colorization layer of the image file by using the subject colorized image; inserts the generated colorized layer into a subject image file, which is the image file including the line-drawing layer corresponding to the subject line-drawing image; modifies, on the basis of a user input, the colorization layer of the subject image file in which the colorization layer has been inserted; and obtains the subject image file including the modified colorized layer as the image file for learning (YONETSUJI_2: paragraph [0039], “Then, it is preferable that the line drawing data and the colored test data obtained by performing the coloring processing on this line drawing data are prepared in sets, rather than being completely separated images.” ). The rationale of the combination for claim 1 above is incorporated herein.
Regarding claim 3, the combination of YONETSUJI_1 and YONETSUJI_2 would suggest an image processing method according to claim 1, wherein the computer extracts the line-drawing layer and the colorization layer from the image file on the basis of information individually identifying a plurality of layers included in the image file (YONETSUJI_2: paragraph [0064], “Then, it can be said that a general configuration is such that the creation of the line drawing data and the pasting of the line drawing data are managed by a plurality of layers, and the line drawing data is created and pasted in a specific layer. Moreover, in the editing software, there are functions of forming a closed region in a layer and performing specific processing only in that region, such as a filling function, a hatching processing function, and the like”).
Regarding claim 4, the combination of YONETSUJI_1 and YONETSUJI_2 would suggest an image processing method according to claim 1, wherein the computer identifies the element corresponding to the image represented by the image file on the basis of a name of the image file (The claimed feature is a design choice. That is, one may simply use the name of features of the element to name the image file.).
Regarding claim 5, the combination of YONETSUJI_1 and YONETSUJI_2 would suggest an image processing method according to claim 1, wherein after modifying the colorization layer of the subject image file on the basis of the user input, the computer, upon accepting a predetermined user input, obtains the subject image file including the modified colorization layer as the image file for learning (YONETSUJI_2: paragraph [0052], “The learnings are performed by including the hint information in the learning processes of the first learned model and the second learned model used by the automatic line drawing coloring method. Thus, it can be appreciated that how the designated hint information is adopted is determined by the sample data and the tendency of the hint information used for the learnings.” Paragraphs [0064], layers).
Regarding claim 6, the combination of YONETSUJI_1 and YONETSUJI_2 would suggest an image processing method according to claim 1, wherein the single element is drawn in the image represented by the single image file for learning (YONETSUJI_1: paragraph [0040], “With regard to the line drawing data input form, FIG. 4(a) employs a method for specifying a file path as the input of the line drawing data”. Single file path. The whole image may be considered as a single element.).
Claim 7 recites an image processing system comprising means for the steps as in claim 1. The combination of YONETSUJI_1 and YONETSUJI_2 would suggest an image processing system comprising means for the steps as in claim 1 (YONETSUJI_1: Fig. 1. The computer components/units that perform the steps in claim 1 are mapped to the means in the current claim. See rejection of claim 1 above.).
Claim 8 recites a program for causing a computer to function as means for the steps as in claim 1. The combination of YONETSUJI_1 and YONETSUJI_2 would suggest a program for causing a computer to function as means for the steps as in claim 1 (YONETSUJI_1: paragraph [0008], an automatic line drawing coloring program. The computer components/units that perform the steps in claim 1 are mapped to the means in the current claim. See rejection of claim 1 above.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIZE MA/Primary Examiner, Art Unit 2613